DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US20130252059), and further in view of Liang et al. (US20110076550).
As to claim 1. Choi et al. discloses a cover for an electric vehicle battery pack (see e.g. battery pack case assembly for an electric vehicle in Par. 16, wherein the battery pack comprise a cover and case body in Par. 17, wherein both upper cover and the case body (lower cover) can corresponds to the claimed cover) having a frame defining an interior space within for receiving one or more batteries (see e.g. battery pack case assembly for a vehicle, whose case body in which battery packs are disposed in Par. 57. Cover removably coupled to the case body in claim 1), the cover comprising: 
a shear panel (see e.g. planar type reinforced member in Par. 21, such as continuous fiber reinforced members 220a and 220b may be disposed on the upper surface (inner surface) or in a particular configuration within a certain area in Par. 92, in order to increase structural stiffness and the collision energy absorbing performance of the case member in Par. 95. Thus it would have been obvious for a person with ordinary skills in the art to also add a planar type reinforced member on the cover in order to increase structural stiffness and collision energy absorbing performance of the whole battery pack case assembly) having a fiber reinforced composite layer (see e.g. continuous fiber (or long fiber with an aspect ratio of about 1,000 or more) may also be applied to a cover (i.e. upper cover that is disposed on and coupled to cover the lower case) in Par. 60 and produce a fiber reinforced plastic composite in Par. 58, in order to increase stiffness and reduce weight and cost in Par. 59. Upper cover 100 was manufactured by using PA6 composite that is reinforced with carbon fiber in Par. 121, 123); and 
Choi et al. does not explicitly discloses a fire and abrasion resistant coating layer deposited on the shear panel so as to face the interior space and the batteries when the shear panel is coupled to the frame.
Liang et al. (US20110076550) discloses battery cell packaging can be coated a thin layer mica, or metal foil coated with electrically insulating polymer such as epoxy or aluminum foil coated with mica (see e.g. metal foil can be aluminum in Par. 33, Par. 50) for environmental protection as well as fire resistance of the battery cell packaging (see e.g. in Par. 77). Liang et al. also discloses , or comprising steel depending on the application in Par. 32, since Mica is stable and inert to acid, water as good environmental protection, dielectric and stable at high temperature with good tensile strength, thus it is desired to be made to surface covering for battery in Par. 32. Liang et al. discloses the mica layer can have a thickness of less than 100 micron in Par. 32. 
Both Choi et al. and Liang et al are analogous in the field of battery cell packaging, it would have been obvious for a person with ordinary skills in the art to further coat all the surface area of the battery pack of Choi et al., in particular the all the inner surface area that are directly facing the battery, with metal foil layer or mica layer taught by Liang in order to increase environmental protection and fire resistance property of the battery cell as suggested by Liang et al.. 
As to claim 2. Choi et al. in view of Liang et al. discloses the cover of claim 1, wherein the coating layer comprises any one or more of nickel, steel, and a high temperature mineral (see e.g. Liang et al. discloses mica in Par. 32).
As to claim 3. Choi et al. in view of Liang et al. discloses the cover of claim 2, wherein the high temperature mineral comprises mica(see e.g. Liang et al. discloses mica in Par. 32).
As to claim 5. Choi et al. in view of Liang et al. discloses the cover of claim 1, wherein the coating layer comprises a crosslinked polymer (see e.g. Liang et al. discloses metal foil coated with electrically insulating polymer such as epoxy in Par. 33, Par. 50).
As to claim 6. Choi et al. in view of Liang et al. discloses the cover of claim 5, wherein the crosslinked polymer is epoxy (see e.g. Liang et al. discloses metal foil coated with electrically insulating polymer such as epoxy in Par. 33, Par. 50).
As to claim 7. Choi et al. in view of Liang et al. discloses the cover of claim 1, wherein the fiber reinforced composite layer comprises a glass fiber reinforced composite layer, a carbon fiber reinforced composite layer, or an aramid fiber reinforced composite layer (see e.g. Choi et al. further discloses fiber can be glass fiber, carbon fiber or aramid fibers in Par. 65). 
As to claim 8. Choi et al. in view of Liang et al. discloses the cover of claim 1, wherein the coating layer has a hardness at least sufficient to deflect grit from a flame jet of the one or more batteries (see e.g. hardness is property of the coating materials, as discussed above, Choi et al. in view of Liang et al. disclose using a same coating materials such as metal foil and/or mica as the instant application, thus it is expected that the property such as hardness of the coating layer would be similar or has overlapping range as the instant application).
As to claim 9. Choi et al. in view of Liang et al. discloses the cover of claim 1, wherein the coating layer has a melting point temperature greater than a temperature at which ablation of the coating layer occurs (see e.g. melting point is property of the coating materials, as discussed above, Choi et al. in view of Liang et al. disclose using a same coating materials such as metal foil and/or mica as the instant application, thus it is expected that the property such as melting point and ablation temperature of the coating layer would be similar or has overlapping range as the instant application). 
As to claim 11. Choi et al. in view of Liang et al. discloses the cover of claim 1, wherein the coating layer has a thickness of approximately 50 to approximately 100 um(see e g. Liang et al. discloses the mica layer can have a thickness of less than 100 micron in Par. 32).
As to claim 12. Choi et al. in view of Liang et al. discloses the cover of claim 1, further comprising a metallic layer affixed to one of the shear panel or the fire and abrasion resistant coating layer (see e.g. Liang et al. discloses aluminum foil coated with mica in Par. 50) .
As to claim 13. Choi et al. in view of Liang et al. discloses the cover of claim 12, wherein the metallic layer is affixed to the fire and abrasion resistant coating layer so as to face the interior space and the batteries when the shear panel is coupled to the frame (see discussion of claim 1, in particular the surface area that facing the interior space of the batteries are the most desirable to have fire resistant property since it is the first surface in the event of battery fire).
As to claim 14. Choi et al. in view of Liang et al. discloses the cover of claim 12, wherein the metallic layer is affixed to the shear panel (see e.g. see discussion of claim 1, furthermore, it would have been obvious for a person with ordinary skills in the art to apply the metallic layer of Choi et al. in view of Liang et al. to any structure component of the battery pack of Choi et al. in view of Liang et al. in order to increase impenetrable seal from external gas and liquid and protect the battery as suggested in Par. 33 of Liang et al.) .
As to claim 15. Choi et al. in view of Liang et al. discloses the cover of claim 12, wherein the metallic layer comprises aluminum (see e.g. Liang et al. discloses metal foil can be aluminum in Par. 33, Par. 50).

Claim 4, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 20130252059) and Liang et al. (US20110076550), further in view of Schaefer et al. (US20140054196)
As to claim 4. Choi et al. in view of Liang et al. discloses the cover of claim 2, wherein the coating layer comprise high temperature mineral like mica as discussed in claim 1. 
Choi et al. in view of Liang et al. does not disclose the coating layer comprises any two or more of nickel, steel, and the high temperature mineral.
Schaefer et al. discloses the transportation apparatus of the battery is desired to have barrier layer laminate system comprise steel and aluminum foil as barrier system that faces toward the accommodation space of battery cell to provide sufficient heat resistant, explosion resistant, and impact mechanical stableness to the battery transportation system(see e.g. Par. 166, 168 ). Schaefer et al. discloses the thickness of the metal foil such as steel can be between 1 mm and 10 mm in Par. 46. 
Both Choi et al. in view of Liang et al, and Schaefer et al. are analogous in the field of packaging/containment of battery, it would have been obvious for a person with ordinary skills in the art to modify the metal foil coated with mica of Choi et al. in view of Liang et al. to be steel(coated with mica), or additionally include steel layer  as taught by Schaefer et al. since steel layer since steel layer can provide additional barrier property to provide additional heat resistant, explosion resistant, and impact mechanical stableness to the battery transportation system as suggested by Schaefer et al. 
As to claim 16. Choi et al. in view of Liang et al, and Schaefer et al. discloses the cover of claim 15, wherein the metallic layer has a thickness of at least approximately 0.48 mm (see e.g. Schaefer et al. discloses metal foil layer can have a thickness for example between 1mm and 10mm in Par. 46, in order to result high stability and weigh saving of the transportation apparatus of battery cell in Par. 165. Thus it would have been obvious for a person with ordinary skills in the art to modify the metal foil layer of Choi et al. in view of Liang et al to be between 1mm and 10mm as taught by Schaefer et al. in order to provide desired high stability and weigh saving of the transportation apparatus of battery cell as suggested by Schaefer et al. between 1mm and 10mm overlaps with at least approximately 0.48 mm)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 20130252059) and Liang et al. (US20110076550), further in view of Kwak et al. discloses (US8465864).
As to claim 10. Choi et al. in view of Liang et al. does not disclose the cover of claim 1, wherein the fiber reinforced composite layer has a thickness of approximately 1.5 mm.
Kwak et al. discloses (US8465864) thickness of the carbon fiber composite layer within battery cell module can be about about 1mm or 2.5mm or less (see e.g. line 10-17 in column 8), wherein such thickness of composite is desired for heat dissipation purpose. About 1mm or 2.5mm or less overlaps with thickness of approximately 1.5 mm.
Both Choi et al. in view of Liang et al., and Kwak et al. are analogous in the field of fiber reinforced composite layer for a battery cell module, it would have been obvious for a person with ordinary skills in the art to modify the fiber reinforced composite layer of Choi et al. in view of Liang et al. does to be about 2.5mm or less in order to facilitate the heat dissipation of the battery cell module. Furthermore, it would have been obvious for a person with ordinary skills in the art to further modify the fiber reinforced composite in order to achieve desired mechanical property and heat dissipation balance. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 20130252059) and Liang et al. (US20110076550), further in view of Holung et al. (US20100136386)
As to claim 17. Choi et al. in view of Liang et al. does not disclose the cover of claim 12, wherein the metallic layer comprises a glass mesh.
Holung et al. discloses it is desired for battery casing to have a glass mesh to prevent over pressurization of the casing from the gas emitted by an exploding cell by having pressure relief feature is provided that allows gas to pass through battery casing(see e.g. abstract, glass fiber mat or metal grate in Par. 18, Par. 4)
Both Choi et al. in view of Liang et al., and Holung et al. are analogous in the field of battery casing, it would have been obvious for a person with ordinary skills in the art to modify the battery pack cover of Choi et al. in view of Liang et al. to include additional layer of glass mesh as taught by Holung et al. in order to prevent over pressurization of the casing from the gas emitted by an exploding cell by having pressure relief feature is provided that allows gas to pass through battery casing as suggested by Holung et al. 

Response to Arguments
Applicant's arguments filed 5/12/2022 have been fully considered but they are not persuasive. 

Amended Specification:
100: Cover
110: frame
200: batteries
300: upper composite body
310: coating layer
320: metallic layer

III. Applicant's Reply to the Drawing Objection 
Examiner’s response: objection to drawing is withdrawn since applicant filed amended specification to annotate Fig 3A-3C. 

IV.   Applicant's Reply to 35 U.S.C. 103 
Applicant argues independent claim 1 is directed to a "cover for an electric vehicle battery pack." The cover comprises "a shear panel having a fiber reinforced composite layer" and "a fire and abrasion resistant coating layer deposited on the shear panel so as to face the interior space and the batteries when the shear panel is coupled to the frame." 
The Office Action relies on Choi for allegedly disclosing applicants' claimed "cover" and "shear panel." However, the Office Action concedes that Choi does not disclose "a fire and abrasion resistant coating layer deposited on the shear panel" as required by claim 1. The Office Action relies on Liang to make up for the deficiencies in Choi. Applicant respectfully disagrees that it would have been obvious to modify Choi in view of Liang. 
Choi is directed to a "battery pack case assembly" and "a case body in which battery packs ... are disposed" (para. [0057]). Liang, in contrast, is directed to "solid state batteries, and especially to thin film batteries, and their fabrication" (para. [0002]). Applicant respectfully submits that it would not have been obvious to apply Liang's teachings with respect to battery fabrication to Choi because Choi is not directed to battery fabrication, but rather a "case body" that houses "battery packs." 
In the rejection, the Office Action first alleges that Choi and Liang "are analogous in the field of battery cell packings" (page 5). Applicant respectfully disagrees. As explained above, Choi is directed to a "case body" that holds "battery packs," whereas Liang is directed to solid state battery fabrication. Therefore, they are not both "in the field of battery cell packings" as alleged by the Office Action. 
The Office Action further alleges that it would have been obvious to "coat all the surface area of the battery pack of Choi . . . with the metal foil layer or mica layer taught by Liang in order to increase the environmental protection and fire resistance property of the battery cell as suggested by Liang" (page 5). The stated reasoning for modifying Choi is "to increase the environmental protection and fire resistance property of the battery cell" (Office Action, page 5, emphasis added). However, Choi's "case body" is not a "battery cell" so the modification of Choi would not affect the "property of the battery cell" as alleged by the Office Action. 
Accordingly, the Office Action has failed to provide sufficient reasoning as to why it would have been obvious to apply a battery cell fabrication layer of Liang to the "case body" of Choi that holds "battery packs." 
Examiner respectfully disagrees: 
Regardless it is case body that hold many battery/battery packs in Choi et al., or packaging for individual battery cell in Liang. They requirement are same wherein both requires environmental protection and fire resistance property in order to safely keep the battery contained. 
Thus Choi and Liang are analogous and applicant’s argument is not persuasive. 

A.    Additional Independent Reason for Patentability of Dependent Claim 12 
Applicant argues moreover claim 12 states that the cover further comprises "a metallic layer affixed to one of the shear panel or the fire abrasion resistant coating layer." 
The Office Action alleges that Liang discloses "aluminum foil coated with mica in Par. 50" and relies on this alleged disclosure in Liang for disclosing applicant's claimed "metallic layer" (Office Action, page 7). Applicant respectfully disagrees. Paragraph 50 of Liang refers to fabricating a "cap 26 for a battery 20". Paragraph 50 of Liang states that the "cap 26 compris[es] the coated aluminum foil or mica" (emphasis added). The entirety of Liang makes it clear that cap 26 is either coated aluminum foil or mica, not aluminum foil coated with mica. Because Liang teaches using aluminum foil and mica as alternatives, Liang fails to disclose aluminum foil coated with mica, which the Office Action relies on in the rejection of dependent claim 12. Accordingly, for this additional independent reason, Choi and Liang fail to disclose the limitations of dependent claim 12. 
Examiner respectfully disagrees: 
Liang discloses packaging substrate is desired to made by electrically insulating coating over metal foil such as aluminum in Par. 33. Liang further discloses packaging can be made from different materials in Par. 33.
Chemically, mica is stable and inert to the action of most acids, water, alkalis, and common solvents, making it a good surface covering for the battery. Electrically, mica has good dielectric strength, uniform dielectric constant, and low electrical power loss factor. Mica is also stable at high temperatures of up to 600.degree. C. and has good tensile strength in Par. 32. 
Thus for application of packaging of more than one battery, it would be desired to have more/better protection, thus it would have been obvious for a person with ordinary skills in the art to combine the aluminum foil and mica as different materials to make the battery packaging as aluminum and mica has different functionalities and adding mica can further strengthen the desired packaging property for many battery/battery pack. 
Thus, applicant’s argument is not persuasive.
B.    Additional Independent Reason for Patentability of Dependent Claim 13 
Applicant argues moreover claim 13 states that "the metallic layer is affixed to the fire and abrasion resistant coating layer so as to face the interior space and the batteries when the shear panel is coupled to the frame." 
 The Office Action appears to rely on Liang's alleged disclosure of "aluminum foil coated with mica" for disclosing the additional elements of claim 13. However, claim 13 states that "the metallic layer is affixed to the fire and abrasion resistant coating layer so as to face the interior space" (emphasis added). Even assuming arguendo that Liang discloses "aluminum foil coated with mica," such coated aluminum foil would result in "mica" facing the interior space, not a metallic layer as required by claim 13. Accordingly, for this additional independent reason, Choi and Liang fail to disclose the limitations of dependent claim 13. 
Examiner respectfully disagrees: 
Even if mica is not directly touch with the battery component, the mica layer is still considered as facing the interior space of the batteries. 
Even if mica is not directly touch with the battery component with the aluminum layer in the middle, the functionality of mica and aluminum is not compromised and still achieve its desired protection effects for the battery pack. 
It would have been obvious to one having ordinary skill in the art at the time of the invention to rearrange the aluminum foil and mica layer, since it has been held that rearranging parts of an invention involves only routine skill in the art [MPEP § 2144.04].
Applicant’s argument is not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schaefer et al. (US20140054196), Abu-Isa et al. (WO2005076387).
Iwamoto et al. (US20110165454) discloses it is desired for battery pack to include a layer made of steel, nickel to prevent moisture from permeating the battery pack. Iwamoto et al. (US20110165454) discloses it is desired for battery pack to include a layer made of steel, nickel to prevent moisture from permeating the battery pack in Par. 58, and having a block layer made of steel is preferred in order to prevent molten materials of the battery from flowing out to the outside of the battery pack due to the high melting point of the block materials in Par. 27. 
Brooker et al. (US5817434) discloses electrical insulating layer for battery box is desired to comprise layer of steel, nickel, glass to provide rigidity, in addition to mica as electrically insulative layer. 
Smith et al. (US20110300431) discloses it is desired to coat battery cell assembly with fire-resistant coating protecting the cell, assembly, and battery and for retarding fire propagation (see e.g. abstract, Par. 61). 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached Mon, Tue, Wed, Thur 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/           Primary Examiner, Art Unit 1783